       Case 1-20-43450-ess              Doc 21       Filed 03/08/21    Entered 03/08/21 16:56:51




Law Offices of Avrum J. Rosen, PLLC
Proposed Attorneys for Debra Kramer, Chapter 7 Trustee
38 New Street
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                                Chapter 7

      MICHAEL O MCCOMISKEY                                            Case No.: 20-43450-ess
      and FLORENCE C MCCOMISKEY
      aka FLORENCE MCDONALD,

                                        Debtors.
---------------------------------------------------------x

                   APPLICATION FOR RETENTION OF THE
            LAW OFFICES OF AVRUM J. ROSEN, PLLC AS ATTORNEYS
       FOR THE CHAPTER 7 TRUSTEE EFFECTIVE AS OF FEBRUARY 24, 2021

TO:      THE HONORABLE ELIZABETH S. STONG,
         UNITED STATES BANKRUPTCY JUDGE:

         Debra Kramer, the Chapter 7 Trustee (the “Trustee”) of the estate of Michael O

McComiskey (the “Debtor”) and Florence C McComiskey aka Florence McDonald (collectively,

the “Debtors”), respectfully submits this application seeking entry of an Order retaining the firm

of the Law Offices of Avrum J. Rosen, PLLC (the “Firm”), as attorneys for the Trustee under

Sections 105 and 327, Title 11, United States Code (the “Bankruptcy Code”), Rule 2014 of the

Federal Rules of Bankruptcy Procedure, and the E.D.N.Y. Local Bankruptcy Rules, and

respectfully states as follows:

         1.       On September 25, 2020, the Debtors commenced a voluntary petition for relief

under Chapter 7 of the Bankruptcy Code.

         2.       Debra Kramer was appointed interim Chapter 7 Trustee of the Debtors’ estate and,

by operation of law, became the permanent Chapter 7 Trustee of the Debtors’ estate.


                                                         1
        Case 1-20-43450-ess       Doc 21     Filed 03/08/21   Entered 03/08/21 16:56:51




         3.    Based upon the Trustee’s review of certain documents maintained by the New York

City Department of Finance, which are publicly available on its Automated City Register

Information System, it appears that there are possible assets to be recovered for the benefit of

unsecured creditors.

         4.    By deed dated April 24, 2017, the Debtor and Nora K. Kaiser (“Kaiser”) acquired

title to the real property commonly known as 396 Bergen Street, Brooklyn, New York 11217,

identified under Block 932, Lot 23, in the Borough of Brooklyn (the “Real Property”) from

Michael H. McComiskey and Julia A. McEvoy, Trustees, or their successor in trust, under the 396

Bergen Trust, dated July 21, 2015. The deed that transferred the Real Property to the Debtor and

Kaiser was recorded on May 9, 2017 with the Office of the City Register of the City of New York.

         5.    By deed dated April 27, 2017 – just three (3) days after the Real Property was

transferred to the Debtor and Kaiser – the Debtor and Kaiser transferred their interest in the Real

Property to Michael H. McComiskey and Julia A. McEvoy (the “Transfer”). It appears from the

Real Property Transfer Report that the Transfer was for no consideration. The deed evidencing the

Transfer was recorded on May 9, 2017 with the Office of the City Register of the City of New

York.

         6.    The Trustee believes that the Transfer may be a fraudulent conveyance under the

Bankruptcy Code and the New York Debtor and Creditor Law and requires the assistance of

counsel in investigating the circumstances of the Transfer and, if necessary, reducing the Real

Property to cash for the benefit of creditors.

         7.    The Trustee selected the Firm to be her counsel as the attorneys in the Firm are

familiar with bankruptcy law and are well-qualified to act in the capacity as attorneys for the

Trustee.



                                                 2
      Case 1-20-43450-ess           Doc 21     Filed 03/08/21      Entered 03/08/21 16:56:51




        8.       It is necessary for the Trustee to employ attorneys to render professional services,

which may include, but are not limited to the following:

              a) Assist the Trustee in the investigation of the Debtors’ estate, including any potential

                 assets and the disposition thereof;

              b) Conduct examinations of the Debtors and other witnesses in connection with the

                 Trustee’s examination of the Debtors’ financial affairs;

              c) Advise the Trustee in connection with her statutory duties and prepare applications

                 and motions as may be appropriate;

              d) Prepare applications for which attorneys’ services will be necessary including the

                 potential sale of the Real Property, and, if appropriate, commence any adversary

                 proceedings under the Bankruptcy Code in the event that it is necessary to recover

                 the Real Property; and

              e) Conduct an investigation to discover all possible assets and reduce the same to cash.

        9.       To the best of the Trustee’s knowledge, and based upon the annexed Affidavit of

Avrum J. Rosen, the attorneys in the Firm have no connection with the Debtors, any other party in

interest, or their respective attorneys.

        10.      To the best of the Trustee’s knowledge, the Firm represents no interest adverse to

the Trustee or to the Debtors’ estate in the matter in which it is to be engaged herein, and the

employment of the Firm would be in the best interests of the estate.



                               [Remainder of Page Intentionally Left Blank]




                                                    3
     Case 1-20-43450-ess       Doc 21     Filed 03/08/21     Entered 03/08/21 16:56:51




       11.    The Trustee seeks the Firm’s retention to be effective as February 24, 2021, when

a detailed review of the Debtors’ case commenced.

       WHEREFORE, the Trustee respectfully requests for the entry of an Order, substantially

in the form of the proposed Order annexed hereto, authorizing the retention of the Firm for the

Trustee, for which no previous application has previously been made.

Dated: March 8, 2021                                Respectfully submitted,
       East Hampton, New York

                                                    /s/ Debra Kramer, Trustee
                                                    Debra Kramer, Chapter 7 Trustee
                                                    of the Estate of Michael O McComiskey
                                                    and Florence C McComiskey aka
                                                    Florence McDonald
                                                    Debra Kramer, PLLC
                                                    10 Pantigo Road, Suite 1
                                                    East Hampton, New York 11937
                                                    Telephone: (516) 482-6300




                                               4
